14-4099
     Liu v. Lynch
                                                                                       BIA
                                                                                  Nelson, IJ
                                                                               A087 652 071
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   19th day of April, two thousand sixteen.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            PIERRE N. LEVAL,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   HUAGUI LIU,
14            Petitioner,
15
16                  v.                                               14-4099
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Gary J. Yerman, New York, New York.
24
25   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
26                                       Assistant Attorney General, Civil
27                                       Division; Douglas E. Ginsburg,
28                                       Assistant Director; Deitz P. Lefort,
29                                       Trial Attorney, Office of
1                                       Immigration Litigation, United
2                                       States Department of Justice,
3                                       Washington, D.C.
4
5           UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review is

8    DENIED.

9           Petitioner Huagui Liu, a native and citizen of China, seeks

10   review of an October 10, 2014, decision of the BIA affirming

11   a July 10, 2013, decision of an Immigration Judge (“IJ”) denying

12   Liu’s application for asylum, withholding of removal, and

13   relief under the Convention Against Torture (“CAT”).                  In re

14   Huagui Liu, No. A087 652 071 (B.I.A. Oct. 10, 2014), aff’g No.

15   A087 652 071 (Immig. Ct. N.Y. City Jul. 10, 2013).                 We assume

16   the    parties’      familiarity    with    the   underlying   facts       and

17   procedural history in this case.

18          Under the circumstances of this case, we have considered

19   both    the   IJ’s    and   the   BIA’s    opinions   “for   the    sake   of

20   completeness.”        Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

21   2008) (internal quotations marks and citation omitted).                    The

22   applicable standards of review are well established.                       See


                                           2
1    8 U.S.C. § 1158(b)(1)(B)(ii); see also Xiu Xia Lin v. Mukasey,

2    534 F.3d 162, 165-66 (2d Cir. 2008).

3        As the Government correctly argues, Liu has waived any

4    challenges to the agency’s credibility finding or well-founded

5    fear determination.     Liu’s brief contains a heading that refers

6    to his credibility, but what follows lacks any argument about

7    this case.   This is insufficient to challenge the credibility

8    determination.      See Yueqing Zhang v. Gonzales, 426 F.3d 540,

9    545 n.7 (2d Cir. 2005).     Liu has preserved only a challenge to

10   the agency’s corroboration finding.

11       Given the IJ’s adverse credibility determination, the

12   agency   properly    considered   Liu’s   lack   of   corroborating

13   evidence.    An applicant’s failure to corroborate testimony may

14   bear on credibility, either because the absence of particular

15   corroborating evidence is suspicious, or because the absence

16   of corroboration makes an applicant unable to rehabilitate

17   testimony that has already been called into question.      See Biao

18   Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).

19       A letter from Liu’s wife was entitled to minimal weight

20   because it was prepared for purposes of litigation, it was not

21   notarized, and the author was an interested party.         Y.C. v.
                                       3
1    Holder, 741 F.3d 324, 334 (2d Cir. 2013); In re H-L-H- & Z-Y-Z-,

2    25 I. & N. Dec. 209, 215 (BIA 2010), rev’d on other grounds by

3    Hui Lin Huang v. Holder, 677 F.3d 130 (2d Cir. 2012).

4         The IJ reasonably gave diminished weight to a detention

5    certificate because, unlike other documents, Liu failed to

6    authenticate it by any means.            Although the agency may err in

7    rejecting a government document based solely on a failure to

8    satisfy the authentication regulations, see Cao He Lin v. U.S.

9    Dep’t of Justice, 428 F.3d 391, 404-05 (2d Cir. 2005), it does

10   not err where, as here, it discounts documentary evidence for

11   failure to authenticate by any means and there are “legitimate

12   concerns” about the applicant’s credibility, Qin Wen Zheng v.

13   Gonzales, 500 F.3d 143, 148 (2d Cir. 2007).

14        The agency also reasonably considered Liu’s failure to

15   provide any documentation from his Chinese church, the hospital

16   that treated him for his stomach ailment, or the police.                 Xiao

17   Ji   Chen,   471 F.3d 315,   341   (2d   Cir.   2006).       The   IJ’s

18   corroboration finding was supported by substantial evidence.

19   Yan Juan Chen v. Holder, 658 F.3d 246, 252 (2d Cir. 2011).

20        Liu     has   waived    any   challenge     to   the   IJ’s    adverse

21   credibility determination and failed to meet his burden with
                                          4
1    corroborating evidence, and so the agency did not err in denying

2    asylum.    8 U.S.C. § 1158(b)(1)(B)(ii).   As all of Liu’s claims

3    share the same factual predicate, the burden finding is

4    dispositive of asylum, withholding of removal, and CAT relief.

5    Lecaj v. Holder, 616 F.3d 111, 119-20 (2d Cir. 2010).

6        For the foregoing reasons, the petition for review is

7    DENIED.    As we have completed our review, any stay of removal

8    that the Court previously granted in this petition is VACATED,

9    and any pending motion for a stay of removal in this petition

10   is DISMISSED as moot.    Any pending request for oral argument

11   in this petition is DENIED in accordance with Federal Rule of

12   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

13   34.1(b).

14                                 FOR THE COURT:
15                                 Catherine O=Hagan Wolfe, Clerk




                                     5